      Case 4:20-cv-00335-SHR Document 24 Filed 10/23/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Janice Hennessy-Waller, et al.,                No. CV-20-00335-TUC-SHR
10                  Plaintiffs,                     Order Granting Motion to Proceed
                                                    under Pseudonym
11   v.
12   Jami Snyder,
13                  Defendant.
14
15
16         Pending before the Court is Plaintiff John Doe’s Motion to Proceed Under a
17   Pseudonym (Doc. 2) requesting leave to proceed using pseudonyms for himself and his
18   guardian and next friend, Susan Doe. Having considered the motion and good cause
19   appearing,
20         IT IS ORDERED Plaintiff John Doe’s Motion to Proceed Under a Pseudonym
21   (Doc. 2) is GRANTED.
22                Dated this 22nd day of October, 2020.
23
24
25
26
27
28
